SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1210
CA 11-00673
PRESENT: CENTRA, J.P., FAHEY, GREEN, AND GORSKI, JJ.


JAMES SQUARE ASSOCIATES LP, MOHAWK GLEN
ASSOCIATES, LLC, PIONEER FULTON SHOPPING
CENTER, LLC, PIONEER MANAGEMENT GROUP, LLC,
AND WATERFRONT ASSOCIATES, LLC,
PLAINTIFFS-RESPONDENTS,

                     V                                           ORDER

DENNIS MULLEN, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF ECONOMIC DEVELOPMENT, AND JAMIE
WOODWARD, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF TAXATION AND FINANCE,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 1.)


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (OWEN DEMUTH OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

BOND, SCHOENECK & KING, PLLC, SYRACUSE (JONATHAN B. FELLOWS OF
COUNSEL), FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Onondaga County (John C. Cherundolo, A.J.), entered June 22,
2010. The order and judgment granted the motion of plaintiffs for
summary judgment, denied the cross motion of defendants for summary
judgment, declared that Section 3 of the 2009 Amendments to the Empire
Zones Program is prospective only and declared that the June 29, 2009
decertification of plaintiffs, to the extent it was applied
retroactively to January 1, 2008, is null and void.

      It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Loafin’ Tree Rest. v Pardi [appeal No. 1], 162 AD2d
985).




Entered:   November 18, 2011                    Patricia L. Morgan
                                                Clerk of the Court